PER CURIAM.
Upon consideration of the motion of ap-pellee City of Titusville to dismiss this appeal because of lack of jurisdiction, the Court finds from the certificate of the Clerk of the Circuit Court of Brevard County that the final decree validating the bonds in this cause was entered March 31, 1965; that a motion for rehearing directed to said final decree was duly filed and disposed of by the trial court by an order denying the same, which said latter order was entered April 7, 1965; that, thereafter on, to-wit: April 28, 1965 the appellant Theodore R. Robbins filed his notice of appeal from said final decree which, by virtue of the order *900denying petition for rehearing of April 7, 1965, was rendered on said latter date. It is, thereupon
Ordered that said appeal not having been taken within twenty days from the date of the rendition of said final decree as provided by Section 75.08, Florida Statutes 1963, F.S.A., be and the same is hereby dismissed with prejudice.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.